Haymond, Judge,
dissenting:
Though I concurred in the original decision of this case, as enunciated in the majority opinion now reported in 68 S. E. 2d 74, and assented to that opinion, further consideration of the question of the validity of the assessment of Lots 1 and 2, by the erroneous designation of. Lot 182, in Block B, of Homewood Addition to Charleston, convinces me that the holding of the majority that such assessment is void is entirely unsound and should not be approved. In consequence I dissent for the reasons set forth in the dissenting opinion of Judge Fox which appears in 68 S. E. 2d at page 79, and for the additional reason that the decision, which on rehearing is now adhered to and affirmed, is contrary to the unanimous holding of this Court in point 6 of the syllabus in the recent case of Stiles v. Layman, 127 W. Va. 507, 33 S. E. 2d 601, which is expressed in this language: “The owner of a town lot which is correctly designated as No. 93, but which through clerical error of the assessor is entered on the land books as No. 92, but at the correct valuation, who pays the state taxes levied thereon under such erroneous designation, has paid ‘all State taxes charged or chargeable’ on said *102lot No. 93 within the meaning of the Constitution, Article XIII, section 3.”
The majority opinion now filed does not expressly overrule this sound pronouncement, though the present holding does so in effect, but instead engages in a labored and, I think, an unsuccessful effort to distinguish it from the situation presented in the case at bar. I can see no valid or material distinction between the erroneous assessment of Lot No. 93, by the designation of Lot No. 92, in the Stiles case, and the instant equally erroneous assessment of Lots 1 and 2 by the designation of Lot No. 182,' which was admittedly caused by the mistake of the assessor in placing the figure 8 between the figures 1 and 2 instead of the word “and” or the character between those figures. If the clerical error of the assessor in making the assessment of Lot No. 93 as Lot No. 92, involved in the Stiles case, did not render that assessment void but merely erroneous, as expressly held in that case, by every test of reason and logic, the admitted mistake of the assessor in making the assessment of Lots 1 and 2 as Lot No. 182 likewise renders that assessment merely erroneous and does not render it void. It is true that the Stiles case dealt mainly with the question whether the successor in title to Layman, the tax purchaser and the grantee in the tax deed, had acquired, by actual continuous possession, by Layman and those claiming under him, of Lot No- 93 under color of title and the payment of taxes upon that lot for five years, the title of the State to Lot No. 93, which had been forfeited to the State for nonentry on the land books; but in order to reach the conclusion that title had been so acquired under Section 3, Article XIII, of the Constitution of this State, it was necessary to hold that the assessment for two of the five years of Lot No. 93 by the designation of Lot No. 92, being merely erroneous, was valid and not void. It is manifest that under point 6 of the syllabus in the Stiles case, if the erroneous assessment of Lots 1 and 2, by the designation of Lot 182, had endured for only two years and then been corrected, the assessment must be considered as valid; and it is clear beyond ques*103tion that the character of the assessment, in determining whether it is merely erroneous or void, is not affected in any wise by the period of its duration.
The argument advanced in the majority opinion now filed which, in effect, is that, because there was in fact a Lot No. 92 which was correctly assessed to another owner, the erroneous assessment of Lot No. 92 related to Lot No. 93, and that as there was in reality no Lot No. 182 in Block B of the Homewood Addition, the assessment by that designation did not refer to or constitute an assessment of Lots 1 and 2, of that addition, is unsound and wholly untenable. In my opinion there is no substantial or material difference bétween the effect of the two erroneous assessments. Indeed, the nonexistence of any other Lot 182, in view of the admitted clerical error of the assessor concerning it, shows beyond question that it was actually intended and considered by everyone concerned as an assessment of Lots 1 and 2. Viewed in any other light, or on any other theory, there was absolutely no sensible reason or excuse for the owner of those lots to pay the taxes which were paid as the taxes on them or for the tax collecting authorities to accept and retain the taxes so paid.
I emphatically disagree with the statement in the majority opinion now filed, in justification of the present decision, that “In our opinion to hold otherwise would unduly disturb titles in this State, and would give rise to great laxity in matters of tax titles and tax deeds”. It is beyond my power of comprehension to understand how the instant holding that the assessment of lots of land by an erroneous designation of their identity, due entirely to a clerical error of an assessor, on which taxes have been paid by the owner and retained by the tax collecting authorities, constitutes a void assessment which subjects the land to forfeiture to the State, a situation which undoubtedly has existed, now exists, and will continue to exist, with respect to great numbers of parcels and tracts of land, in every county in this State where, as a matter of common knowledge, mistakes of that character con*104stantly occur, can have any effect other than to increase and accentuate the disturbance of titles to land. I fail to discern any stabilizing force, in such instances, that can possibly result from the present decision. On the contrary, and as contended by the plaintiff and the amicus curiae on this rehearing, it will increasingly disturb the stability of the title to a veritable multitude of parcels and tracts of land, which have been assessed by an incorrect designation, subject those lands to forfeiture, and cause confusion and uncertainty in land titles which, until this decision, have been regarded as good beyond serious question or successful attack.
It should also be pointed out that the recent case of Hardman v. Ward, 136 W. Va. 370, 67 S. E. 2d 537, does not support, but is clearly distinguishable from, the present decision. As indicated in the majority opinion now filed the property involved in that case was assessed for taxes after having been purchased for the State at a tax sale and while the title was in the name of the State; and the assessment of taxes on the property, in that situation, being forbidden by Section 13, Article 4, Chapter 11, Code, 1931, as amended, was unlawful. State ex rel. Mahaffey v. Batson, 128 W. Va. 55, 36 S. E. 2d 497. In consequence, this Court properly held in the Hardman case that the assessment and the tax sale based upon it were void and that the tax deed, made pursuant to such tax sale, constituted a cloud on the owner’s title which he had a right to remove in a court of equity. The assessment in the case at bar, being due to a clerical error of an assessor and not being violative of any statutory provision, is entirely different in character from the void assessment considered and condemned in the Hardman case.
For the foregoing reasons I would, on this rehearing, reverse the original decision of this Court and affirm the final decree of the Circuit Court of Kanawha County.
As previously indicated I join in the dissent filed by Judge Fox upon the original hearing of this suit; and I am authorized to state that Judge Fox concurs in the views expressed in this dissent.